
	

114 SRES 162 ATS: Supporting the goals and ideals of Alcohol Responsibility Month.
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 162
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2015
			Ms. Heitkamp (for herself and Mr. Heller) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of Alcohol Responsibility Month.
	
	
 Whereas, in 2013, an estimated 10,076 people were killed in the United States in drunk driving crashes involving a driver with a blood alcohol content of .08 or greater, impacting countless family members, friends, and communities;
 Whereas, in 2013, 1 person died in a drunk driving crash every 52 minutes, on average; Whereas, in 2013, approximately 8,700,000 people of the United States between the ages of 12 and 20, or nearly 23 percent of the age group for whom alcohol consumption is illegal, reported consuming alcohol during the preceding 30 days;
 Whereas research shows that a lifetime of conversations between parents and their children about alcohol, beginning at an early age, can help prevent underage drinking and alcohol abuse;
 Whereas the potential danger for young people to be involved in alcohol-related crashes escalates during prom and graduation season;
 Whereas many State attorneys general are launching underage drinking prevention messages and programs in their States and communities; and
 Whereas April has been dedicated to alcohol awareness for the last 28 years, and more than awareness is needed to further reduce drunk driving and underage drinking: Now, therefore, be it
		
	
 That the Senate— (1)declares April to be Alcohol Responsibility Month and supports the goal of encouraging responsible decision-making regarding beverage alcohol;
 (2)encourages parents to be responsible role models and to have ongoing conversations with their children throughout their childhood, adolescence, and early adulthood about the dangers of alcohol abuse;
 (3)condemns the pervasiveness of alcohol-impaired driving and resulting tragedies; and (4)promotes the responsible consumption of alcohol by adults in the United States.
			
